O'Shei v Utica First Ins. Co. (2021 NY Slip Op 05268)





O'Shei v Utica First Ins. Co.


2021 NY Slip Op 05268


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, TROUTMAN, AND BANNISTER, JJ. (Filed Oct. 1, 2021.) 


MOTION NO. (1237/20) CA 19-02019.

[*1]ADAM O'SHEI, PLAINTIFF-RESPONDENT, 
vUTICA FIRST INSURANCE COMPANY, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.